ORDER
PER CURIAM
AND NOW, this 13th day of September, 2016, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioners, are:
a. Whether the Superior Court should be reversed because it erred in affirming the trial court’s order granting [Respondents’] request for a protective order where Mrs. Shearer has the right to have counsel present and to audio record all portions of a defense neuropsychological examination pursuant to the clear language of Pa. R.C.P. 4010[?]
b. Whether the Superior Court should be reversed because it erred in affirming the trial court’s order granting [Respondents’] request for a protective order where Mrs. Shearer has the right to have counsel present and to audio record all portions of a defense neuropsychological examination and where [Respondents] have not shown good cause to justify stripping Mrs. Shearer of these protections granted to her under Pa.R.C.P. 4010[?]
In addition to the issues framed by Petitioners, the parties are directed to address the following question:
Whether the Superior Court erred in holding that the appeal was properly before it under the collateral order doctrine of Pa. R.A.P. 313?